Citation Nr: 9923075	
Decision Date: 08/16/99    Archive Date: 08/26/99

DOCKET NO.  97-32 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1951 to November 
1953.  His appeal ensues from an October 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).



FINDING OF FACT

The record contains the veteran's allegations that he 
experienced stressors during active service in Korea, a 
current diagnosis of PTSD, and medical evidence linking the 
PTSD to Korean combat.



CONCLUSION OF LAW

The veteran's claim for service connection for PTSD is well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran alleges that he developed PTSD as a result of 
stressors he experienced during his service in Korea.  These 
stressors include engaging in combat and witnessing bloody 
body parts, and seeing his friend, Ray Holston, explode after 
being hit by a mortar shell while they were battling side by 
side.  Based on the veteran's contentions, which are presumed 
to be credible for the purpose of determining well 
groundedness, and on medical evidence of record linking PTSD 
to Korean combat, the Board of Veterans' Appeals (Board) 
finds the claim well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991). 


ORDER

The claim for service connection for PTSD is well-grounded, 
and to this extent, the appeal is granted.  


REMAND

Establishing service connection for PTSD requires a greater 
evidentiary showing than that necessary to well ground the 
claim.  In addition to medical evidence of a diagnosis of 
PTSD in accordance with DSM-IV, supported by the findings on 
the examination report, there must be a link, established by 
medical evidence, between the veteran's current symptoms and 
an in-service stressor, and "credible supporting evidence" 
that the claimed in-service stressor actually occurred.  See 
38 C.F.R. § 3.304(f) (1998).

The VA has a duty to assist veterans who have submitted a 
well-grounded claim in the development of facts pertinent to 
their claim.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.103(a); Epps v. Gober, 126 F.3d 1464, 1468-1469 (Fed. 
Cir. 1997).  This duty to assist includes the obligation to 
develop facts when the record before the Board is clearly 
inadequate.  See EF v. Derwinski, 1 Vet.App. 324 (1991); 
Littke v. Derwinski, 1 Vet.App. 90 (1990).  In this case, the 
RO contacted the National Personnel Records Center (NPRC) in 
October 1995 for verification of the alleged stressors.  The 
RO provided NPRC the veteran's duty assignment and his 
stressor statement, which includes the name of his deceased 
friend and a time period during which he died (December 15-
21, 1950).  In May 1996, NPRC responded that it had searched 
December 1951 to February 1952 Morning Reports of the 1201SU 
medical holding detention of the United States Army Hospital 
in Fort Jay, New York, and that no remarks were found on the 
subject.  (NPRC presumably searched December 1951, rather 
than December 1950, Morning Reports because it realized that 
the veteran did not enter on active duty until 1951.)  NPRC 
appears to have searched the Morning Reports for information 
on the veteran, but not on his deceased friend identified in 
the stressor statement.

The RO also contacted the United States Armed Services Center 
for Research of Unit Records (USASCRUR) by letter in January 
1998.  The RO provided USASCRUR the veteran's unit of 
assignment, company battalion, regiment and division, and his 
statement regarding the death of his friend, Ray Holston.  In 
December 1998, the Director of USASCRUR responded that the 
veteran's gun battalion encountered significant activity and 
enemy operations during December 1950 (prior to the veteran 
entering service), and that it was unable to verify that Ray 
Holston had been wounded or killed in Korea.  USASCRUR 
advised the RO to check pertinent Morning Reports for such 
information.  

Inasmuch as NPRC never checked the Morning Reports for 
information on Ray Holston in May 1996, and USASCRUR reviewed 
unit records dated prior to the veteran's induction, this 
claim must be remanded to the RO for the purpose of obtaining 
information that might verify the veteran's alleged combat 
and/or in-service stressors.

Accordingly, the claim is REMANDED to the RO for completion 
of the following:

1.  The RO should attempt to verify the 
veteran's reported in-service stressors, 
including engaging in combat and 
witnessing bloody body parts in late 1951 
and early 1952, through USASCRUR, 7798 
Cissna Road, Suite 101, Springfield, 
Virginia  22150-3197.  

2.  The RO should attempt to verify 
through Morning Reports for the veteran's 
unit the death of Ray Holston, in 
December 1951, through the National 
Personnel Records Center, St. Louis, 
Missouri 63132.

3.  Following the receipt of a response 
from the USASCRUR, the RO should prepare 
a report detailing the nature of any 
stressor established by the record.  If 
no stressor has been verified, the RO 
should so state in its report.  This 
report should then to be added to the 
claims folder.

4.  After completing the above actions 
the veteran should be afforded a 
psychiatric examination to determine the 
diagnosis of any and all psychiatric 
disorders which may be present.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed, but 
should include psychological testing 
including PTSD sub scales.  Regarding the 
claim for PTSD, the RO must provide the 
examiner the summary of any stressors 
described above, and the examiner must be 
instructed that only these events may be 
considered for the purpose of determining 
whether exposure to an inservice stressor 
has resulted in the current psychiatric 
symptoms.  The examiner should also 
determine whether the diagnostic criteria 
to support the diagnosis of PTSD have 
been satisfied.  If the PTSD diagnosis is 
deemed appropriate, the examiner should 
comment upon the link between the current 
symptomatology and one or more of the 
inservice stressors found to be 
established by the RO. The report of 
examination should include the complete 
rationale for all opinions expressed.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1 (1998), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the appellant and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the appellant until 
he is notified.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



